
	
		I
		112th CONGRESS
		1st Session
		H. R. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Bartlett
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to change the
		  deadline for income tax returns for calendar year taxpayers from the 15th of
		  April to the first Monday in November.
	
	
		1.Deadline for filing income
			 tax returns for calendar year taxpayers changed from April 15th to first Monday
			 of November
			(a)In
			 generalSection 6072(a) of the Internal Revenue Code of 1986
			 (relating to time for filing income tax returns) is amended by striking
			 15th day of April and inserting first Monday in
			 November.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
